Petition for Writ of Mandamus Denied and Memorandum Opinion filed April
5, 2022.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-22-00012-CV



 IN RE PANYA LERDTHAISONG & SG CATTLE SERVICES CO., LTD.,
                        Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              127th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2018-70875

                        MEMORANDUM OPINION

      On January 10, 2022, relators Panya Lerdthaisong & SG Cattle Services Co.,
Ltd. filed a petition for writ of mandamus in this Court. See Tex. Gov’t Code Ann.
§ 22.221; see also Tex. R. App. P. 52. In the petition, relators ask this Court to
compel the Honorable R. K. Sandill, presiding judge of the 127th District Court of
Harris County, to vacate his orders of August 9, 2021 and November 10, 2021,
granting Benjamin Cunningham’s motion for sanctions and denying relators’
motion to reconsider and defer sanctions.

      We deny relators’ petition without prejudice to refiling because relators’
petition and appendix do not show that relators have complied with the
requirements of the following Texas Rules of Appellate Procedure: (1) Rule
52.7(a) (relator must file with the petition “a certified or sworn copy of every
document that is material to the relator’s claim for relief and that was filed in any
underlying proceeding”); (2) Rule 52.7(b) (relator must file with the petition “a
properly authenticated transcript of any relevant testimony from any underlying
proceeding, including any exhibits offered in evidence, or a statement that no
testimony was adduced in connection with the matter complained”); and (3) Rule
52.3(k) (the appendix must contain a certified or sworn copy of any order
complained of).

                                       PER CURIAM

Panel consists of Chief Justice Christopher and Justices Jewell and Zimmerer.




                                            2